              Case 1:19-cv-01652-SKO Document 12 Filed 05/12/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-CV-01652
     Norma Hurtado Banuelos,                           )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )    (Doc. 11)
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 35-day extension of time,
19   from May 11, 2020 to June 15, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   LETTER BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Additional good cause exists for this request. Due to the ongoing pandemic with COVID-19 and
25   the various executive orders throughout Fresno County and now the State of California, along
26   with the recommendations for Social Distancing, Plaintiff’s Counsel is operating with very
27   limited staff. Defendant does not oppose the requested extension. Counsel apologizes to the
28   Defendant and Court for any inconvenience this may cause.



                                                   1
                Case 1:19-cv-01652-SKO Document 12 Filed 05/12/20 Page 2 of 2



 1
                                           Respectfully submitted,
 2
 3   Dated: May 8, 2020                    PENA & BROMBERG, ATTORNEYS AT LAW

 4
                                       By: /s/ Jonathan Omar Pena
 5
                                          JONATHAN OMAR PENA
 6                                        Attorneys for Plaintiff

 7
 8
     Dated: May 11, 2020                   MCGREGOR W. SCOTT
 9                                         United States Attorney
                                           DEBORAH LEE STACHEL
10                                         Regional Chief Counsel, Region IX
11                                         Social Security Administration

12
                                       By: */s/ Chantal Jenkins
13                                        CHANTAL JENKINS
14                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
15                                        (*As authorized by email on 5/11/2020)
16
                                                 ORDER
17
              Based on the parties’ above-stipulation (Doc. 11), and for good cause shown under Fed.
18
     R. Civ. P. 16(b)(4), IT IS HEREBY ORDERED that Plaintiff is granted an extension of time, up
19
     to and including June 15, 2020, to serve her Confidential Letter Brief. All other deadlines set
20
21   forth in the Scheduling Order (Doc. 5) are modified accordingly.

22
     IT IS SO ORDERED.
23
24   Dated:     May 12, 2020                                     /s/   Sheila K. Oberto                .
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28



                                                  2
